Exhibit 10.19
THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is
made and entered into on January 7, 2009 (the “Effective Date”), by and between
Walter C. Rakowich (the “Executive”) and ProLogis, a Maryland real estate
investment trust (the “Company”).
WITNESSETH THAT:
     WHEREAS, the Executive is currently employed by the Company in an executive
capacity;
     WHEREAS, the parties are currently parties to that certain Second Amended
and Restated Employment Agreement dated December 31, 2008 (the “Prior Employment
Agreement”);
     WHEREAS, the Management Development and Compensation Committee (the
“Committee”) of the Board of Trustees of the Company (the “Board”) has the
authority to determine the compensation and other terms and conditions of the
Company’s executives; and
     WHEREAS, the Committee has determined that it is appropriate to make
certain changes to the Prior Employment Agreement to reflect changes to certain
aspects of the Executive’s terms and conditions of employment with the Company;
and
     WHEREAS, the Company and the Executive have agreed to enter into this
Agreement to reflect the terms and conditions of the Executive’s employment with
the Company from and after the Effective Date;
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, it is hereby covenanted and agreed by the Executive and the Company
as follows:
     1. Term. Subject to the terms and conditions of this Agreement, the Company
hereby agrees to employ the Executive as its Chief Executive Officer for the
Agreement Term (as defined below), and the Executive hereby agrees to remain in
the employ of the Company and to provide services during the Agreement Term in
accordance with this Agreement. The “Agreement Term” shall be the period
beginning as of the Effective Date and ending on December 31, 2011, or if this
Agreement is earlier terminated pursuant to paragraph 4 hereof, the date of such
termination; provided, however, that the Executive’s promotion to Chief
Executive Officer was effective as of November 10, 2008.
     2. Performance of Services. The Executive’s employment with the Company
shall be subject to the following:
          (a) During the Agreement Term, while the Executive is employed by the
Company, the Executive shall devote his full time, energies and talents to
serving as its Chief Executive Officer.

 



--------------------------------------------------------------------------------



 



          (b) The Executive shall report to the Board. The Executive agrees that
he shall perform his duties faithfully and efficiently and to the best of his
abilities, subject to the directions of the Board. The Executive’s duties may
include providing services for both the Company and the Subsidiaries (as defined
below), as determined by the Board; provided, that the Executive shall not,
without his consent, be assigned tasks that would be inconsistent with those of
a chief executive officer of a comparable company to the Company. The Executive
shall have such authority, power, responsibilities and duties as are inherent in
his positions (and the undertakings applicable to his positions) and necessary
to carry out his responsibilities and the duties required of him hereunder.
          (c) Notwithstanding the foregoing provisions of this paragraph 2,
during the Agreement Term, the Executive may devote reasonable time to the
supervision of his personal investments and activities involving professional,
charitable, community, educational, religious and similar types of
organizations, speaking engagements, membership on the boards of directors of
other organizations, and similar types of activities, to the extent that such
other activities do not, in the judgment of the Board, interfere with the
performance of the Executive’s duties under this Agreement, violate the terms of
any of the covenants contained in paragraph 8 or 9 hereof or otherwise conflict
in any material way with the business of the Company or any Subsidiary;
provided, however, that the Executive shall not serve on the board of any
business, or hold any other position with any business, without the prior
consent of a majority of the nonemployee members of the Board.
          (d) For purposes of this Agreement, the term “Subsidiary” shall mean
any corporation, partnership, joint venture or other entity during any period in
which at least a fifty percent (50%) interest in such entity is owned, directly
or indirectly, by the Company (or a successor to the Company).
     3. Compensation. Subject to the terms of this Agreement, during the
Agreement Term, while the Executive is employed by the Company, the Company
shall compensate him for his services as follows:
          (a) For the portion of the Agreement Term commencing on the Effective
Date and ending on December 31, 2008, the Executive shall receive a base salary
at the annual rate of $630,000 (the “Salary”). Effective for each 12-consecutive
month period of the Agreement Term commencing on January 1, 2009 and ending on
each anniversary thereof, the Executive’s annual rate of Salary shall be equal
to $1,000,000. The Executive’s Salary shall be payable in installments in the
same manner as salary is paid to other corporate-level senior managers of the
Company.
          (b) For calendar year 2008, the Executive shall receive a bonus equal
to $840,000, payable at the same time as bonuses are paid to other
corporate-level senior managers of the Company. For the calendar year commencing
on January 1, 2009, the Executive may receive an annual bonus that has a target
equal to 200% of his Salary (the “Target Bonus”) and that shall be not less than
zero and not more than 200% of the Target Bonus; provided, however, that the
actual amount of the annual bonus earned by and payable to the Executive in any
year shall be determined upon the satisfaction of goals and objectives
established by the Committee and communicated to the Executive, and shall be
subject to such other terms and conditions of

2



--------------------------------------------------------------------------------



 



the Company’s annual bonus plan as in effect from time to time, including the
right of the Committee, in its discretion, to reduce the amount of the annual
bonus following the end of the year in which such annual bonus shall have been
earned. Such bonuses shall be paid at the same time as bonuses are paid to other
corporate-level senior managers of the Company. The corporate financial goals
and objectives established for the Executive shall be the corporate financial
goals and objectives established for other corporate-level senior managers of
the Company in terms of measurement and definition. Any additional operating,
strategic or other goals and objectives established for the Executive shall be
as determined by the Committee and communicated to the Executive not later than
the time that the corporate financial goals and objectives are communicated to
the Executive.
          (c) Special LTIP Award. On November 11, 2008, the Executive was
awarded stock options and restricted stock units under the Company’s 2006
Long-Term Incentive Plan (the “LTIP”). Such awards (the “Special LTIP Awards”)
will vest as 25% of the applicable grant on each of December 31, 2008, 2009,
2010 and 2011, respectively, provided that vesting for each 25% of the grant
shall be conditioned upon the Executive’s continuous employment by the Company
through the vesting date applicable to the 25% of the grant in question (or as
otherwise provided in this Agreement). In all other respects, such awards shall
be subject to the standard terms and conditions as apply to the grants of such
awards made under the LTIP and shall be evidenced by an appropriate grant
agreement.
          (d) Incentive Awards.
          (i) During each calendar year of the Agreement Term (that is, for
2009, 2010 and 2011), the Executive shall be granted equity-based awards under
the LTIP, as amended from time to time (or a successor plan thereto) and/or a
cash incentive award (such annual award, whether in the form of equity-based
awards, cash or a combination thereof, being referred to herein as the
“Incentive Award”), having an annual aggregate value (as determined under
generally accepted accounting principles consistently applied by the Company to
Incentive Awards to senior executives granted at such time) of $7,500,000, in
such form(s) as determined by the Committee but consistent with the forms of
Incentive Awards granted to other senior executives of the Company and
consistent with the proportion of each type of Incentive Award granted to other
senior executives of the Company; provided, however, that for calendar year
2008, the Executive’s Incentive Award shall be an amount having an aggregate
value (as determined under generally accepted accounting principles consistently
applied by the Company to awards to senior executives granted at that time) of
$3,500,000. To the extent applicable, each stock option granted pursuant to this
clause 3(d)(i) shall have a term of 10 years from its date of grant. Except as
otherwise expressly provided in this subparagraph 3(d), the date on which the
grants of the Incentive Awards pursuant to this clause 3(d)(i) shall occur and
the terms and conditions applicable to such Incentive Awards shall be determined
by the Committee in its discretion, provided that the Incentive Awards made
pursuant to this clause 3(d)(i) shall be made at the same time and, except as
otherwise expressly provided in this subparagraph 3(d), shall have the same
terms as annual Incentive Awards granted to other senior executives of the
Company (or if not granted to other senior executives, such awards shall be
granted to the Executive at least annually, based on the terms applicable under
the last such type awards granted to

3



--------------------------------------------------------------------------------



 



them) and that the first such grant for 2008 shall be made not later than the
time Incentive Awards are made for other senior executives of the Company. For
the avoidance of doubt, the Executive shall be entitled to an Incentive Award
for 2011 if he remains continuously employed by the Company through 2011, even
though such Incentive Award may be made after the Agreement Term expires;
provided, however, that, with respect to the Incentive Award for 2011, the
Company, in its discretion, may determine (1) the form of the award (e.g., cash,
equity-based or a combination thereof) without regard to the form of Incentive
Awards granted to other senior executives of the Company and (2) the timing of
the award as long as it is made no later than the time at which the Incentive
Awards for 2011 are made for other senior executives of the Company.
          (ii) Any provision of clause 3(d)(i) to the contrary notwithstanding,
each equity-based award Incentive Award that is granted to the Executive under
the LTIP (or a successor thereto) on or after the Effective Date and the Special
LTIP Awards (collectively, the “New Incentive Awards”) shall provide as of the
date on which such New Incentive Award is granted:
          (1) If the Date of Termination (as defined in subparagraph 4(h))
occurs during the Agreement Term as the result of (A) termination by the Company
without Cause (as defined in subparagraph 4(c)), (B) by Constructive Discharge
(as defined in subparagraph 4(d)), or (C) due to the Executive’s death or
Disability (as defined in subparagraph 4(b)), or if the Agreement Term expires
on December 31, 2011 and the Executive’s Date of Termination does not occur
prior such date, any New Incentive Award that is not then vested or exercisable
shall continue to vest in accordance with its terms as though the Executive had
remained an employee of the Company until such New Incentive Award is fully
vested.
          (2) If the Date of Termination occurs during the Agreement Term for
any reason other than as specified in subclause 3(d)(ii)(1), any portion of the
New Incentive Awards that are not vested or exercisable as of the Date of
Termination shall be forfeited as of the Date of Termination and the Executive
shall have no further rights under or with respect thereto.
          (3) To the extent applicable and to the extent vested, each New
Incentive Award shall remain exercisable through the expiration date thereof,
which shall be defined as the ten year anniversary of the date of grant, unless
the Date of Termination occurs pursuant to subclause 3(d)(ii)(1) in which case
the Expiration Date shall be that defined the LTIP (or a successor thereto) or
the applicable award agreement evidencing the New Incentive Award, as
applicable.
          (4) Notwithstanding the foregoing provisions of this paragraph 3(d),
if, within one year following the Date of Termination, the Executive breaches
the provisions of paragraph 8 or subparagraphs 9(a) or 9(b), any New Incentive
Awards that are not vested upon the date of such breach shall be

4



--------------------------------------------------------------------------------



 



forfeited and the Executive shall have no further rights under or with respect
thereto.
          (iii) Any provision of clause 3(d)(i) to the contrary notwithstanding,
each equity-based award that has been granted to the Executive under the LTIP
(or the ProLogis 1997 Long-Term Incentive Plan (the “1997 Plan”)) prior to the
Effective Date and that is outstanding on the Effective Date other than the
Special LTIP Awards (collectively, the “Existing Incentive Awards”) shall
provide (or shall be amended to provide) as follows as of the Effective Date:
          (1) If the Date of Termination occurs during the Agreement Term as the
result of (A) termination by the Company without Cause , (B) by Constructive
Discharge, or (C) due to the Executive’s death or Disability, or if Executive
remains continuously employed by the Company through December 31, 2009, any
Existing Incentive Award that is not then vested or exercisable shall continue
to vest in accordance with its terms as though the Executive had remained an
employee of the Company until such Existing Incentive Award is fully vested.
          (2) If the Date of Termination occurs prior to December 31, 2009 for
any reason other than as specified in subclause 3(d)(iii)(1), any portion of the
Existing Incentive Awards that are not vested or exercisable as of the Date of
Termination shall be forfeited as of the Date of Termination and the Executive
shall have no further rights under or with respect thereto.
          (3) To the extent applicable and to the extent vested, each Existing
Incentive Award shall remain exercisable through the expiration date thereof,
which shall be defined as the ten year anniversary of the date of grant, unless
the Date of Termination occurs pursuant to subclause 3(d)(iii)(1) in which case
the Expiration Date shall be that defined in the 1997 Plan, the LTIP or the
applicable award agreement evidencing the Existing Incentive Award, as
applicable.
          (4) Notwithstanding the foregoing provisions of this paragraph 3(d),
if, within the one year period beginning on the earlier of the Date of
Termination or December 31, 2009 the Executive breaches the provisions of
paragraph 8 or subparagraphs 9(a) or 9(b), any Existing Incentive Awards that
are not vested upon the date of such breach shall be forfeited and the Executive
shall have no further rights under or with respect thereto.
          (iv) Except as otherwise specifically provided to the contrary in
clause 3(d)(i) (relating to Incentive Awards for calendar year 2011), in no
event shall the Executive be entitled to any awards pursuant to this
subparagraph 3(d) if his Date of Termination has occurred prior to the date on
which the awards are made under the LTIP for the applicable calendar year.
Nothing in this clause 3(d)(iv) shall affect the Executive’s rights under
paragraph 5.

5



--------------------------------------------------------------------------------



 



          (e) Except as otherwise specifically provided to the contrary in this
Agreement, the Executive shall be eligible to participate in the Company’s
employee benefit plans, programs, policies and arrangements to the same extent
and on the same terms as those benefits are provided by the Company from time to
time to the Company’s other similarly situated senior management employees whose
principal residence and Company workplace is in the United States.
          (f) In the event that the Company materially restates or otherwise
materially modifies any of its financial statements, the Company and the
Executive shall submit to arbitration, pursuant to paragraph 24 hereof, the
question of whether and in what amount, if any, compensation previously paid to
the Executive based upon the satisfaction of goals and objectives established by
the Committee pursuant to this paragraph 3 exceeded the amount of compensation
that would have been paid to the Executive based upon the extent to which such
goals and objectives actually had been satisfied, as determined based upon the
restated or modified financial statements (such excess being referred to herein
as the “Excess Compensation”). If it is determined pursuant to such arbitration
proceeding that the Executive was paid Excess Compensation, the Executive shall
pay to the Company a cash amount equal to the Excess Compensation within 30 days
following the Executive’s receipt of notice of such determination. If the
Executive fails to pay such cash amount to the Company within such 30-day
period, the Company shall be entitled, in its discretion, (i) to set off the
amount of the Excess Compensation against amounts of compensation payable, or to
become payable, to the Executive by the Company, (ii) cause the Executive to
forfeit stock options granted by the Company and held by the Executive having an
aggregate intrinsic value (i.e., the Fair Market Value of one Share as of the
date of determination, minus the stock option exercise price) equal to the
amount of the Excess Compensation, (iii) cause the Executive to forfeit any
Shares acquired by the Executive (after tax withholding therefrom) upon the
vesting of any awards granted by the Company having an aggregate Fair Market
Value on the date of such forfeiture (after tax withholding therefrom) equal to
the amount of the Excess Compensation or (iv) take any combination of the
actions described in the foregoing clauses (i), (ii) and (iii). Notwithstanding
the foregoing, in no event shall any such offset be applied to any compensation
otherwise payable to the Executive that is subject to section 409A of the Code.
          (g) The Executive is authorized to incur reasonable expenses for
entertainment, travel, meals, lodging and similar items in promoting the
Company’s business. The Company will reimburse the Executive for reasonable
expenses so incurred in accordance with the normal practices of the Company.
          (h) The Company shall pay the Executive’s professional fees incurred
to negotiate this Agreement in an amount not to exceed $100,000. The Executive
shall submit a copy of the statement for such professional services to the
Company on or before February 28, 2009, and the Company shall make such payment
not later than 30 days following the date on which the Company receives the copy
of such statement.
          (i) Within twelve (12) months after the time the Executive receives
any portion of the $7,500,000 Incentive Award described in subparagraph 3(d)
above (if paid in cash) or after the time any such Incentive Award vests (in the
case of equity-based awards), the Executive shall contribute 15% of the value of
such Incentive Award (determined as of the time

6



--------------------------------------------------------------------------------



 



of payment, in the case of cash awards, and at the time an award vests and is
paid, in the case of an equity-based award) to The ProLogis Foundation.
     4. Termination. The Executive’s employment with the Company during the
Agreement Term may be terminated by the Company or the Executive without any
breach of this Agreement only under the circumstances described in subparagraphs
4(a) through 4(f):
          (a) Death. The Executive’s employment hereunder will terminate upon
his death.
          (b) Disability. The Company may terminate the Executive’s employment
during any period in which he is Disabled. The Executive shall be considered
“Disabled” or to have a “Disability” during any period in which he is, by reason
of a medically determinable physical or mental impairment, entitled to receive
cash benefits (after completion of any applicable waiting period) under the
Company’s long-term disability benefit plan as in effect from time to time for
the Executive.
          (c) Cause. The Company may terminate the Executive’s employment
hereunder at any time for Cause. For purposes of this Agreement, the term
“Cause” shall mean in the reasonable judgment of the Board (i) the willful and
continued failure by the Executive to substantially perform his duties with the
Company or any Subsidiary which failure is not corrected within 30 days after
written notification by the Company or Subsidiary, (ii) the willful engaging by
the Executive in conduct which is demonstrably injurious to the Company or any
Subsidiary, monetarily or otherwise, or (iii) the engaging by the Executive in
egregious misconduct involving serious moral turpitude. For purposes hereof, no
act, or failure to act, on the Executive’s part shall be deemed “willful” if
done, or omitted to be done, by the Executive in good faith or with a reasonable
belief that such action was in the best interest of the Company or Subsidiary.
          (d) Constructive Discharge. If (x) the Executive provides written
notice to the Company of the occurrence of Good Reason (as defined below) within
90 days after the Executive first has knowledge of the circumstances
constituting Good Reason, which notice shall specifically identify the
circumstances which the Executive believes constitute Good Reason; (y) the
Company fails to correct the circumstances constituting “Good Reason” within
30 days after such notice; and (z) the Executive resigns within six months after
the initial existence of such circumstances; then the Executive shall be
considered to have been subject to a Constructive Discharge by the Company. For
purposes of this Agreement, “Good Reason” shall mean, without the Executive’s
express written consent (and except in consequence of a prior termination of the
Executive’s employment), the occurrence of any of the following circumstances:
          (i) The assignment of any duties to the Executive that are materially
inconsistent with his position and status as Chief Executive Officer of the
Company.
          (ii) A material reduction by the Company in the Executive’s Salary or
Target Bonus percentage to an amount that is less than that required under
subparagraph 3(a) or 3(b), or, for periods prior to January 1, 2009, a material
reduction in the 2008

7



--------------------------------------------------------------------------------



 



Bonus, as the case may be, provided that the Committee’s exercise of its
discretion to reduce the dollar amount of the annual bonus in accordance with
subparagraph 3(b) hereof shall not constitute Good Reason.
          (iii) Upon or within 24 months following a Change in Control,
relocation of the Executive’s base office to an office that is more than 30
highway miles from the Executive’s base office on the day immediately preceding
the date of the Change in Control;
          (iv) Failure of the Company to obtain a satisfactory agreement from
any successor to assume and agree to perform this Agreement.
          (v) Upon or within 24 months following a Change in Control, either
(A) the Executive is not the chief executive officer of the publicly-traded
entity resulting from such Change in Control or of the publicly-traded parent of
such entity, in either case reporting directly to the board of directors of such
publicly-traded entity or such publicly-traded parent, or (B) there is no
publicly-traded entity resulting from such Change in Control and no
publicly-traded parent of such entity.
The Executive’s right to terminate his employment pursuant to this subparagraph
4(d) shall not be affected by his incapacity due to physical or mental illness.
The Executive’s continued employment during any notice and cure period set forth
in this subparagraph 4(d) shall not constitute consent to the applicable Good
Reason event and shall not constitute a waiver of the Executive’s right to
terminate employment on account of Good Reason after expiration of any cure
period in accordance with this subparagraph 4(d).
          (e) Termination by Executive. The Executive may terminate his
employment hereunder at any time for any reason by giving the Company prior
written Notice of Termination (as defined in subparagraph 4(g)), which Notice of
Termination shall be effective not less than 60 days after it is given to the
Company, provided that nothing in this Agreement shall require the Executive to
specify a reason for any such termination. However, to the extent that the
procedures specified in subparagraph 4(d) are required, the procedures of this
subparagraph 4(e) may not be used in lieu of the procedures required under
subparagraph 4(d).
          (f) Termination by Company. The Company may terminate the Executive’s
employment hereunder at any time for any reason, by giving the Executive prior
written Notice of Termination, which Notice of Termination shall be effective
immediately, or such later time as is specified in such notice. The Company
shall not be required to specify a reason for the termination under this
subparagraph 4(f), provided that termination of the Executive’s employment by
the Company shall be deemed to have occurred under this subparagraph 4(f) only
if it is not for reasons described in subparagraph 4(b), 4(c), 4(d), or 4(e).
Notwithstanding the foregoing provisions of this subparagraph 4(f), if the
Executive’s employment is terminated by the Company in accordance with this
subparagraph 4(f), and within a reasonable time period thereafter, it is
determined by the Board that circumstances existed which would have constituted
a basis for termination of the Executive’s employment for Cause in accordance
with subparagraph 4(c) disregarding circumstances which could have been remedied
if notice had

8



--------------------------------------------------------------------------------



 



been given in accordance with subparagraph 4(c), the Executive’s employment will
be deemed to have been terminated for Cause in accordance with subparagraph
4(c).
          (g) Notice of Termination. Any termination of the Executive’s
employment by the Company or the Executive (other than a termination pursuant to
subparagraph 4(a)) must be communicated by a written Notice of Termination to
the other party hereto. For purposes of this Agreement, a “Notice of
Termination” means a dated notice which indicates the Date of Termination (not
earlier than the date on which the notice is provided), and which indicates the
specific termination provision in this Agreement relied on and, except for a
termination pursuant to subparagraph 4(e) or 4(f), which sets forth in
reasonable detail the facts and circumstances, if any, claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated. No purported termination of the Executive’s employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of this
subparagraph shall be effective.
          (h) Date of Termination. “Date of Termination” means the last day the
Executive is employed by the Company and the Subsidiaries, provided that the
Executive’s employment is terminated in accordance with the foregoing provisions
of this paragraph 4 and such termination constitutes a “separation from service”
within the meaning of Treasury Regulation Section 1.409A-1(h) determined in
accordance with the default provisions thereof.
          (i) Effect of Termination. If, on the Date of Termination, the
Executive is a member of the Board or the board of trustees or board of
directors of any of the Subsidiaries, or holds any other position with the
Company or any of the Subsidiaries (other than the position described in
subparagraph 2(a) hereof), the Executive shall resign from all such positions as
of the Date of Termination. Notwithstanding anything to the contrary in this
Agreement, in the event that the Executive’s employment is terminated pursuant
to subparagraph 4(a) (relating to the Executive’s death), subparagraph 4(b)
(relating to the Executive being Disabled), subparagraph 4(d) (relating to
Constructive Discharge) or subparagraph 4(f) (relating to termination by the
Company without Cause), any portion of the Incentive Award (including but not
limited to any pro rata Incentive Award that is paid pursuant to clauses
5(b)(ii) or 5(d)(v)) that is paid or vests on or after the earlier of the date
that Notice of Termination is provided or the Executive’s Date of Termination
shall not trigger any obligation by the Executive to make a contribution to The
ProLogis Foundation pursuant to subparagraph 3(i).
     5. Rights Upon Termination. The Executive’s right to payments and benefits
under this Agreement for periods after his Date of Termination shall be
determined in accordance with the following provisions of this paragraph 5:
          (a) If the Executive’s Date of Termination occurs during the Agreement
Term for any reason, or upon the expiration of the Agreement Term as provided in
paragraph 1 hereof, the Company shall pay to the Executive:
          (i) The Executive’s Salary (to the extent not previously paid) for the
period ending on the Date of Termination, payable within 30 days following the
Date of Termination (or such earlier date required by applicable law).

9



--------------------------------------------------------------------------------



 



          (ii) Payment for unused vacation days, as determined in accordance
with Company policy as in effect from time to time, payable within 30 days
following the Date of Termination (or such earlier date required by applicable
law).
          (iii) If the Date of Termination occurs after the end of a performance
period and prior to the payment of the Target Bonus or other applicable bonus
amount (as described in subparagraph 3(b)) for the period, the Executive shall
be paid such bonus amount at the regularly scheduled time.
          (iv) Any other payments or benefits to be provided to the Executive by
the Company pursuant to any employee benefit plans or arrangements of the
Company, to the extent such amounts are due from the Company.
          (v) Any unreimbursed business expenses payable pursuant to clause 3(g)
for the period ending on such termination.
          (vi) Any amounts to which the Executive may be entitled under
subparagraph 10(c), payable in accordance with subparagraph 10(c).
Nothing in this Agreement shall be construed as requiring the Executive to be
treated as employed by the Company for purposes of any employee benefit plan or
arrangement following the date of the Executive’s Date of Termination.
          (b) If the Executive’s Date of Termination occurs during the Agreement
Term under circumstances described in subparagraph 4(a) (relating to the
Executive’s death) or in subparagraph 4(b) (relating to the Executive’s being
Disabled), then, in addition to the amounts payable in accordance with
subparagraph 5(a), the Executive shall be entitled to:
          (i) a bonus pursuant to subparagraph 3(b) for the fiscal year in which
the Date of Termination occurs based on actual performance for such full fiscal
year under the applicable bonus plan, determined solely by the achievement of
those corporate financial goals and objectives established for the
corporate-level senior managers of the Company, including the Executive (and not
upon the achievement of any additional operating, strategic or other goals or
objectives established only for the Executive, and without the exercise of any
negative discretion), multiplied by a fraction, the numerator of which is the
number of days that the Executive was employed by the Company during such fiscal
year, and the denominator of which is 365. Any prorated bonus payable pursuant
to this clause 5(b)(i) shall be payable at the time that bonuses are payable to
senior managers of the Company generally for such fiscal year (and not later
than March 15 following the year in which the Date of Termination occurs); and
          (ii) a pro rata portion of the Incentive Award pursuant to
subparagraph 3(d) for the calendar year in which the Date of Termination occurs
determined by multiplying $7,500,000 by a fraction, the numerator of which is
the number of days that the Executive was employed by the Company during such
calendar year, and the denominator of which is 365. Any prorated Incentive Award
payable pursuant to this clause 5(b)(ii) shall be payable and/or granted on the
Date of Termination.

10



--------------------------------------------------------------------------------



 



          (c) If the Executive’s Date of Termination occurs during the Agreement
Term under circumstances described in subparagraph 4(c) (relating to the
Executive’s termination for Cause), subparagraph 4(e) (relating to the
Executive’s resignation other than his Constructive Discharge), or if the
Executive’s employment with the Company terminates upon the expiration of the
Agreement Term (as contemplated in paragraph 1), then, except as otherwise
expressly provided in this Agreement or otherwise agreed in writing between the
Executive and the Board, the Company shall have no obligation to make payments
under this Agreement for periods after the Executive’s Date of Termination.
          (d) If the Executive’s Date of Termination occurs during the Agreement
Term under circumstances described in subparagraph 4(d) (relating to
Constructive Discharge) or subparagraph 4(f) (relating to termination by the
Company without Cause), then, in addition to the amounts payable in accordance
with subparagraphs 5(a):
          (i) The Executive shall receive from the Company an amount equal to
the product of (x) two (2) multiplied by (y) the sum of the Executive’s Salary
plus his Target Bonus or, if the Termination Date occurs prior to January 1,
2009, the 2008 Bonus (in each case determined without regard for any reduction
constituting Good Reason), which amount shall be payable to the Executive in
substantially equal payroll installments for the 24-month period following the
Date of Termination (the “Severance Period”). The Severance Period, and the
Company’s obligation to make payments under this clause 5(d)(i) shall cease with
respect to periods after the breach by the Executive of any of the provisions of
paragraph 8, subparagraph 9(b) or paragraph 12 of this Agreement. In no event,
however, shall the Executive be entitled to receive any amounts, rights, or
benefits under this subparagraph 5(d) unless the “Release Requirements” are
satisfied and such requirements will be satisfied if he executes a release of
claims against the Company in the form attached hereto as Exhibit A within
45 days following the date such release is tendered by the Company to the
Executive, which tender shall be made by the Company within 15 days following
the Date of Termination, and all periods within which the Executive shall have
the right to revoke such release, or any portion thereof, shall have expired. In
the event that a termination described in this clause 5(d)(i) occurs upon, prior
to and either at the direction of a third party or otherwise in connection with,
or during the 24-month period after, the occurrence of a Change in Control, the
amount set forth in this clause 5(d)(i) above shall be paid in a lump sum within
14 days after the date on which the Release Requirements are satisfied provided
such Change in Control also constitutes a change in the ownership or effective
control of the Company or a sale of a substantial portion of the assets of the
Company, in accordance with the requirements of section 409A(a)(2)(A)(v) of the
Code and Treasury Regulation Section 1.409A-3(i)(5) (or any successor provision)
thereunder. If the Release Requirements may be satisfied in more than one
calendar year, payments hereunder will be made or begin in the later year.
          (ii) The Executive shall receive continuation of coverage under the
medical and dental plans and arrangements of the Company in which the Executive
was participating at the time of his termination of employment for 24 months
following the Date of Termination; provided that in no event shall the benefits
provided (or made available) with respect to any medical or dental plan or
arrangement under this clause

11



--------------------------------------------------------------------------------



 



5(d)(ii) be materially less favorable to the Executive than the benefits most
favorable to the Executive that are provided (or were available) during the
one-year period prior to such termination of employment.
          (iii) Payment of $12,000 in a lump sum amount within 30 days after the
date of execution of the release specified in clause 5(d)(i) hereof in lieu of
providing the continuation for the Severance Period of benefits under welfare
benefit plans of the Company, other than medical and dental plans, in which the
Executive participates.
          (iv) Payment of a bonus pursuant to subparagraph 3(b) for the fiscal
year in which the Date of Termination occurs based on actual performance for
such full fiscal year under the applicable bonus plan, determined solely by the
achievement of those corporate financial goals and objectives established for
the corporate-level senior managers of the Company, including the Executive (and
not upon the achievement of any additional operating, strategic or other goals
or objectives established only for the Executive, and without the exercise of
any negative discretion), multiplied by a fraction, the numerator of which is
the number of days that the Executive was employed by the Company during such
fiscal year, and the denominator of which is 365 Any prorated bonus payable
pursuant to this clause 5(d)(iv) shall be payable at the time that bonuses are
payable to senior managers of the Company generally for such fiscal year (and
not later than March 15 following the year in which the Date of Termination
occurs).
          (v) Payment or grant of a pro rata portion of the Incentive Award
pursuant to subparagraph 3(d) for the calendar year in which the Date of
Termination occurs determined by multiplying $7,500,000 by a fraction, the
numerator of which is the number of days that the Executive was employed by the
Company during such calendar year, and the denominator of which is 365. Any
prorated Incentive Award payable pursuant to this clause 5(d)(v) shall be
payable and/or granted on the Date of Termination.
The foregoing provisions of this subparagraph 5(d) to the contrary
notwithstanding, if on the Date of Termination the Executive is a specified
employee (within meaning of Treasury Regulation Section 1.409A-1(i)), to the
minimum extent required to satisfy section 409A(a)(2)(B)(i) of the Code and
Treasury Regulations thereunder, the Executive shall not receive any separation
payments or benefits under subparagraph 5(d) during the 6-month period
immediately following the Date of Termination. During such 6-month period, to
the minimum extent required (if at all so required) to satisfy section 409A of
the Code and the Treasury Regulations thereunder, the Executive shall pay to the
Company the additional premiums not otherwise payable by the Executive under
clause 5(d)(ii) required to continue benefits. The amount of separation payments
or benefits that would have been payable to the Executive under this
subparagraph 5(d) during the 6-month period following the Date of Termination
plus any amount paid by the Executive to continue benefits shall be paid to the
Executive on the first regular payroll date following the expiration of such
6-month period together with interest thereon at the short-term applicable
federal rate in effect under section 1274(d) of the Code on the Date of
Termination. With respect to payments under this Agreement, for purposes of
Section 409A of the Code, each payment will be considered one of a series of
separate payments.

12



--------------------------------------------------------------------------------



 



          (e) Except as may be otherwise specifically provided in an amendment
of this subparagraph 5(e) adopted in accordance with paragraph 17, the
Executive’s rights under this paragraph 5, and under paragraphs 3(c) and 3(d),
shall be in lieu of any benefits that may be otherwise payable to or on behalf
of the Executive pursuant to the terms of any severance pay arrangement of the
Company or any Subsidiary or any other, similar arrangement of the Company or
any Subsidiary providing benefits upon involuntary termination of employment.
     6. Duties on Termination. Subject to the terms and conditions of this
Agreement, during the period beginning on the date of delivery of a Notice of
Termination, and ending on the Date of Termination, the Executive shall continue
to perform his duties as set forth in this Agreement, and shall also perform
such services for the Company as are necessary and appropriate for a smooth
transition to the Executive’s successor, if any. Notwithstanding the foregoing
provisions of this paragraph 6, following the delivery of a Notice of
Termination providing for the Executive’s resignation, or delivery by the
Company of a Notice of Termination providing for the Executive’s termination of
employment for any reason, the Company may accelerate the Date of Termination by
written notice to the Executive.
     7. Mitigation; No Offset. The Executive shall not be required to mitigate
the amount of any payment provided for in this Agreement by seeking other
employment. Notwithstanding the foregoing, if, following the Date of
Termination, the Executive, through subsequent employment or service, becomes
eligible to receive any employee benefit that is comparable to an employee
benefit being provided to the Executive by the Company pursuant to paragraph
5(d)(ii) hereof, the Company’s obligation to continue to provide such employee
benefit to the Executive pursuant to paragraph 5(d)(ii) shall cease. As soon as
practicable after the Executive becomes eligible for any such employee benefit,
he shall notify the Company in writing of such eligibility. Except as provided
in accordance with paragraph 3(g), the Company shall not be entitled to set off
against the amounts payable to the Executive under this Agreement any amounts
owed to the Company by the Executive, any amounts earned by the Executive in
other employment after termination of his employment with the Company, or any
amounts which might have been earned by the Executive in other employment had he
sought such other employment.
     8. Confidential Information. The Executive agrees that, during the
Agreement Term, and at all times thereafter:
          (a) Except as may be required by the lawful order of a court or agency
of competent jurisdiction, except as necessary to carry out his duties to the
Company and its Subsidiaries, or except to the extent that the Executive has
express authorization from the Company, the Executive agrees to keep secret and
confidential indefinitely, all Confidential Information, and not to disclose the
same, either directly or indirectly, to any other person, firm, or business
entity, or to use it in any way.
          (b) To the extent that any court or agency seeks to have the Executive
disclose Confidential Information, he shall promptly inform the Company, and he
shall take such reasonable steps to prevent disclosure of Confidential
Information until the Company has been informed of such requested disclosure,
and the Company has an opportunity to respond to such court or agency. To the
extent that the Executive obtains information on behalf of the Company

13



--------------------------------------------------------------------------------



 



or any of the Subsidiaries that may be subject to attorney-client privilege as
to the Company’s attorneys, the Executive shall take reasonable steps to
maintain the confidentiality of such information and to preserve such privilege.
          (c) Nothing in the foregoing provisions of this paragraph 8 shall be
construed so as to prevent the Executive from using, in connection with his
employment for himself or an employer other than the Company or any of the
Subsidiaries, knowledge which was acquired by him during the course of his
employment with the Company and the Subsidiaries, and which is generally known
to persons of his experience in other companies in the same industry.
          (d) For purposes of this Agreement, the term “Confidential
Information” shall include all non-public information (including, without
limitation, information regarding litigation and pending litigation) concerning
the Company and the Subsidiaries which was acquired by or disclosed to the
Executive during the course of his employment with the Company, or during the
course of his consultation with the Company following his Date of Termination
(regardless of whether consultation is pursuant to paragraph 10 hereof).
          (e) This paragraph 8 shall not be construed to unreasonably restrict
the Executive’s ability to disclose confidential information in an arbitration
proceeding or a court proceeding in connection with the assertion of, or defense
against any claim of breach of this Agreement in accordance with paragraph 24.
If there is a dispute between the Company and the Executive as to whether
information may be disclosed in accordance with this subparagraph 8(e) the
matter shall be submitted to the arbitrators or the court (whichever is
applicable) for decision.
     9. Noncompetition; Nonsolicitation.
          (a) During the Restricted Period (as defined below) the Executive will
not, without the Company’s prior written consent, directly or indirectly, for
the Executive’s own account or for or on behalf of any other person or entity,
whether an officer, director, employee, partner, consultant or otherwise, engage
or participate in, directly or indirectly, alone or as principal, agent,
employee, employer, consultant, investor or partner of, or assist in the
management of, or provide advisory or other services to, or own any stock or any
other ownership interest in, or make any financial investment in, any business
or entity which is Competitive with the Company (as defined below) or purchase
any property which could reasonably be used to provide or develop a business
that is Competitive with the Company. For purposes of this Agreement:
          (i) With respect to this subparagraph 9(a), the term “Restricted
Period” means the period during which the Executive is employed by the Company
and, irrespective of whether the Executive’s employment is terminated prior to,
on or after December 31, 2011, if such termination of employment is due to any
reason other than (x) a termination by the Company without Cause or (y) a
termination by the Executive for Good Reason, the Restricted Period will
continue during the period commencing on the date of the Executive’s termination
of employment and ending on the first anniversary of such termination of
employment.

14



--------------------------------------------------------------------------------



 



          (ii) A business or entity shall be considered “Competitive with the
Company” if it engages in any of the businesses in which the Company or any of
its affiliates engages, including the business of providing distribution
facilities or services, the acquisitions of properties for such purpose and the
design of business strategies for such purpose. For purposes of the portion of
the Restricted Period following the Executive’s termination of employment, the
businesses in which the Company or any of its affiliates engages shall be
determined as of the Executive’s termination of employment.
          (iii) For periods after the Executive’s termination of employment, a
business entity shall not be considered “Competitive with the Company” (as
defined in clause (ii) above) for purposes of this Agreement if it builds
anything other than industrial warehouses or acquires property for purposes of
developing anything other than industrial warehouses and the Executive’s
investment in such business or entity does not exceed $10,000,000 with respect
to any one transaction or $20,000,000 in the aggregate for all transactions for
the portion of the Restricted Period following his Date of Termination.
          (b) While the Executive is employed by the Company or any entity
controlled by the Company and for a period of one year after the date the
Executive terminates employment for any reason, the Executive covenants and
agrees that he will not, whether for himself or for any other person, business,
partnership, association, firm, company or corporation, initiate contact with,
solicit, divert or take away any of the customers (entities or individuals from
which the Company or any entity controlled by the Company receives payment for
services) of the Company or entity controlled by the Company or employees of the
Company or any entity controlled by the Company, provided such customer or
employee (i) was a customer or employee of the Company or any entity controlled
by the Company during the Executive’s employment with the Company and (ii is a
customer or employee of the Company of any entity controlled by the Company and
at the time of such initiation, solicitation or diversion.
     10. Standstill. The Executive agrees that, for the 12-month period
immediately following his Date of Termination and provided the Company timely
makes the payments described in subparagraph 10(c), without the consent of the
Company:
          (a) the Executive will not, and will cause each of his affiliates and
his respective Representatives (as defined below) not to, for or on behalf of
the Executive, singly or as part of a group (within the meaning of
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended), directly
or indirectly: (i) in any manner acquire or propose to acquire in excess of 5%
of the voting securities of the Company or material assets of the Company or any
rights to acquire in excess of 5% of such voting securities or any such material
assets (other than upon the exercise of options or vesting of other awards
granted by the Company on or prior to the Date of Termination), (ii) participate
in any solicitation of proxies or become a participant in any election contest
with respect to the Company or any of its subsidiaries, (iii) form, join or in
any way participate in a group with respect to any voting securities of the
Company or any of its subsidiaries, (iv) act in concert with any other entity
with respect to any voting securities or otherwise act, alone or in concert with
others, to seek or offer to control or influence, in any manner, the management,
Board or policies of the Company or any of its subsidiaries, (v)

15



--------------------------------------------------------------------------------



 



communicate with stockholders of the Company or any of its subsidiaries with
regard to any of the foregoing, or (vi) advise, assist or encourage any other
person in connection with any of the foregoing; or
          (b) unless specifically invited in writing by the Company, the
Executive will not, and will cause each of his Representatives not to make any
public announcement with respect to (i) any form of merger, tender or exchange
offer, consolidation, business combination, recapitalization, liquidation,
dissolution, change of control or other similar transaction with respect to the
Company or any of its subsidiaries, (ii) any request to amend, waive or
terminate the provisions of this paragraph 10 or (iii) any proposal or other
statement inconsistent with the terms of this paragraph 10. For purposes of this
paragraph 10, the term “Representatives” includes the Executive’s agents,
advisors or any other person or entity acting on behalf of the Executive in
connection with any prohibited activity under subparagraph 10(a) (including,
without limitation, attorneys, accountants, consultants, bankers, financial
advisors and any representatives of his advisors).
          (c) In consideration of the Executive’s agreement and compliance with
the provisions of this paragraph 10, the Company shall pay to the Executive an
amount equal to his annual Salary as in effect immediately prior to his Date of
Termination, which amount shall be paid in substantially equal installments over
the one-year period immediately following the Date of Termination in accordance
with the normal payroll practices of the Company .
     11. Assistance with Claims. The Executive agrees that, for the period
beginning on the Effective Date and continuing for a reasonable period after the
Executive’s termination of employment, the Executive will assist the Company and
the Subsidiaries in defense of any claims that may be made against the Company
and the Subsidiaries, and will assist the Company and the Subsidiaries in the
prosecution of any claims that may be made by the Company or the Subsidiaries,
to the extent that such claims may relate to services performed by the Executive
for the Company and the Subsidiaries. The Executive agrees to promptly inform
the Company if he becomes aware of any lawsuits involving such claims that may
be filed against the Company or any Subsidiary. The Company agrees to provide
legal counsel to the Executive in connection with such assistance (to the extent
legally permitted), and to reimburse the Executive for all of the Executive’s
reasonable out-of-pocket expenses associated with such assistance, including
travel expenses and reasonable legal expenses. The Executive shall choose his
legal counsel in his reasonable sole discretion. For periods after the
Executive’s employment with the Company terminates, the Company agrees to
provide reasonable compensation to the Executive for such assistance. The
Executive also agrees to promptly inform the Company if he is asked to assist in
any investigation of the Company or the Subsidiaries (or their actions) that may
relate to services performed by the Executive for the Company or the
Subsidiaries, regardless of whether a lawsuit has then been filed against the
Company or the Subsidiaries with respect to such investigation.
     12. Nondisparagement.
          (a) The Executive agrees that he shall not directly (or through any
other person or entity) make any public or private statement (whether oral or in
writing) that is derogatory or damaging to the Company or any of its
Subsidiaries or affiliates, including, but not limited to, their businesses,
activities, operations, affairs, products, services, reputation or

16



--------------------------------------------------------------------------------



 



prospects or any of their officers, employees or directors; provided, however,
that this paragraph 12(a) shall not prevent the Executive from having any
communications with his immediate family or his financial and tax advisors,
accountants or attorneys or from giving testimony pursuant to compulsory process
of law.
          (b) The Company agrees that the executive officers, members of the
Board and management-level human resources employees of the Company shall not
directly (or through any other person or entity) make any public statement or
any statement to a third party (whether oral or written) that is derogatory or
damaging to the Executive or his business reputation; provided, however, that
this subparagraph 12(b) shall not (i) prevent such executive officers, members
of the Board or management-level human resources employees of the Company from
having any communications with one another or with their legal or professional
advisors, or (ii) prevent the Company or any of its representatives from making
disclosure that may be required under any applicable law, regulation or rule,
including any rule of any securities exchange upon which any securities of the
Company are listed, or giving testimony that may be required before any tribunal
or administrative agency or pursuant to compulsory process of law or other
applicable law.
     13. Equitable Remedies. The Executive acknowledges that the Company would
be irreparably injured by a violation of paragraphs 8, 9 or 10 hereof and he
agrees that the Company, in addition to any other remedies available to it for
such breach or threatened breach, shall be entitled to a preliminary injunction,
temporary restraining order, or other equivalent relief, restraining the
Executive from any actual or threatened breach of any of paragraphs 8, 9 or 10.
If a bond is required to be posted in order for the Company to secure an
injunction or other equitable remedy, the parties agree that said bond need not
be more than a nominal sum.
     14. Nonalienation. Except as otherwise required by law, the interests of
the Executive under this Agreement are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors of the Executive or the Executive’s
beneficiary.
     15. Withholding. All payments and benefits under this Agreement are subject
to withholding of all applicable taxes.
     16. Directors and Officers Insurance. The Executive shall be named as an
insured and covered against the same claims and at the same level of insurance
under the Directors and Officers insurance purchased by the Company for members
of the Board.
     17. Indemnity. To the maximum extent permitted by all of applicable law,
the Amended and Restated Declaration of Trust of the Company and the Amended and
Restated Bylaws of the Company (in the case of such Declaration of Trust and
Bylaws, as in effect on the date hereof), the Company shall indemnify the
Executive against, and shall pay and advance to the Executive, all expenses,
including, without limitation, attorneys’ fees, disbursements and retainers,
accounting and witness fees, travel and deposition costs, expenses of
investigations, judicial or administrative proceedings and appeals, amounts paid
in settlement by the Executive or on behalf of the Executive, actually incurred
by the Executive in connection with any threatened, pending or completed claim,
action, suit or proceeding, formal or informal, whether

17



--------------------------------------------------------------------------------



 



brought in the right of the Company or otherwise and whether of a civil,
criminal, administrative or investigative nature, by reason of the fact that the
Executive was serving as a director, officer, employee or agent of the Company
or its affiliates or was serving at the Company’s request as a director,
officer, employee, or agent of another corporation, limited liability company,
partnership, joint venture, trust, or other enterprise; provided, however, that
the Company shall not be required to advance any such amounts to the Executive
unless the Executive furnishes to the Company a written undertaking reasonably
satisfactory to the Company to repay to the Company all amounts to be advanced
to the Executive by the Company in the event that it is determined in accordance
with this paragraph 17 that the Executive is not entitled to any indemnification
pursuant to this paragraph 17.
     18. Amendment. This Agreement may be amended or cancelled only by mutual
agreement of the parties in writing without the consent of any other person. So
long as the Executive lives, no person, other than the parties hereto, shall
have any rights under or interest in this Agreement or the subject matter
hereof. In the event of the Executive’s death prior to the date that the
Executive receives payment of all amounts due and payable to the Executive under
this Agreement, such amounts shall be paid to the Executive’s estate. Without
limiting the generality of the foregoing, it is the intent of the parties that
all payments hereunder comply with the requirements of section 409A of Code and
applicable guidance issued thereunder and that this Agreement shall be
interpreted in accordance with such intent. To the extent applicable, this
Agreement shall be amended as the parties deem necessary or appropriate to
comply with the requirements of section 409A and applicable guidance issued
thereunder in a manner that preserves to the extent possible the intended
benefits of this Agreement for the parties.
     19. Applicable Law. The provisions of this Agreement shall be construed in
accordance with the laws of the State of Colorado, without regard to the
conflict of law provisions of any state.
     20. Severability. The invalidity or unenforceability of any provision of
this Agreement will not affect the validity or enforceability of any other
provision of this Agreement, and this Agreement will be construed as if such
invalid or unenforceable provision were omitted (but only to the extent that
such provision cannot be appropriately reformed or modified).
     21. Waiver of Breach. No waiver by any party hereto of a breach of any
provision of this Agreement by any other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party of any similar or dissimilar provisions and conditions at the same or any
prior or subsequent time. The failure of any party hereto to take any action by
reason of such breach will not deprive such party of the right to take action at
any time while such breach continues.
     22. Successors. This Agreement shall be binding upon, and inure to the
benefit of, the Company and its successors and assigns and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business , and the
successor shall be substituted for the Company under this Agreement.

18



--------------------------------------------------------------------------------



 



     23. Notices. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid
(provided that international mail shall be sent via overnight or two-day
delivery), or sent by prepaid overnight courier to the parties at the addresses
set forth below (or such other addresses as shall be specified by the parties by
like notice). Such notices, demands, claims and other communications shall be
deemed given:
          (a) in the case of delivery by overnight service with guaranteed next
day delivery, the next day or the day designated for delivery;
          (b) in the case of certified or registered U.S. mail, 5 days after
deposit in the U.S. mail; or
provided, however, that in no event shall any such communications be deemed to
be given later than the date they are actually received. Communications that are
to be delivered by the U.S. mail or by overnight service or two-day delivery
service are to be delivered to the addresses set forth below:
          to the Company:
          4545 Airport Way
          Denver, CO 80239
          Attn: General Counsel
          or to the Executive:
          To his last address shown on the payroll records of the Company
     All notices to the Company shall be directed to the attention of the
General Counsel of the Company, with a copy to the Secretary of the Company.
Each party, by written notice furnished to the other party, may modify the
applicable delivery address, except that notice of change of address shall be
effective only upon receipt.
     24. Arbitration of All Disputes. Except as otherwise provided in paragraph
12, any controversy or claim arising out of or relating to this Agreement (or
the breach thereof) shall be settled by final, binding and non-appealable
arbitration in Colorado by three arbitrators. Except as otherwise expressly
provided in this paragraph 24, the arbitration shall be conducted in accordance
with the Commercial Rules of the American Arbitration Association (the
“Association”) then in effect. One of the arbitrators shall be appointed by the
Company, one shall be appointed by the Executive, and the third shall be
appointed by the first two arbitrators. If the first two arbitrators cannot
agree on the third arbitrator within 30 days of the appointment of the second
arbitrator, then the third arbitrator shall be appointed by the Association.
Judgment on the award rendered by the arbitrators may be entered in any court
having jurisdiction thereof. The arbitrators shall have the authority to award
any remedy or relief that a court of competent jurisdiction could order or
grant, including, without limitation, the issuance of an injunction. However,
either party may, without inconsistency with this arbitration provision, apply
to any court having jurisdiction over such dispute or controversy and seek
interim provisional, injunctive or other equitable relief until the arbitration
award is rendered or the controversy is

19



--------------------------------------------------------------------------------



 



otherwise resolved. Except as necessary in court proceedings to enforce this
arbitration provision or an award rendered hereunder, to obtain interim relief
or as otherwise required by law, neither a party nor an arbitrator may disclose
the existence, content or results of any arbitration hereunder without the prior
written consent of the Company and the Executive. The Company and the Executive
acknowledge that this Agreement evidences a transaction involving interstate
commerce. Notwithstanding any choice of law provision included in this
Agreement, the United States Federal Arbitration Act shall govern the
interpretation and enforcement of this arbitration provision.
     25. Legal and Enforcement Costs. The provisions of this paragraph 25 shall
apply if it becomes necessary or desirable for the Executive to retain legal
counsel or incur other costs and expenses in connection with any proceeding to
enforce any or all of his rights under this Agreement:
          (a) Subject to paragraph 25(d) hereof, the Executive shall be entitled
to recover from the Company reasonable attorneys’ fees, costs and expenses
incurred by him in connection with such enforcement, provided that the Executive
shall only be reimbursed for attorneys’ fees, costs or expenses incurred after,
or during the 10 day period preceding, written notice to the Company that he
intends to seek recovery from the Company under this paragraph 25.
          (b) The Company shall advance to the Executive (or directly to the
Executive’s attorneys) reasonable attorneys’ fees, experts’ fees, costs and
expenses incurred by the Executive in accordance with this paragraph 25
following submission by the Executive to the Company in accordance with
paragraph 26 hereof of appropriate documentation (redacted for privilege, if
appropriate) evidencing the incurrence of such attorneys’ fees, costs and
expenses; provided, however, that the Company shall not be required to advance
any such amounts to the Executive unless the Executive furnishes to the Company
a written undertaking reasonably satisfactory to the Company to repay to the
Company all amounts to be advanced to the Executive by the Company in the event
that it is determined in accordance with paragraph 25(d) hereof that the
Executive is not entitled to recover such attorneys’ fees, costs or expenses
from the Company.
          (c) The Executive shall be entitled to select his legal counsel;
provided, however, that such right of selection shall not affect the requirement
that any costs and expenses reimbursable under this paragraph 25 be reasonable.
          (d) Respecting any proceeding under paragraph 12 or 24, if the
Executive is not successful on the merits of at least one material issue in
dispute in such proceeding or to the extent that the arbitrators in such
proceeding shall determine that under the circumstances recovery by the
Executive of all or a part of any such fees and costs and expenses would be
unjust or inappropriate, the Executive shall not be entitled to such recovery;
and to the extent that such amounts shall have been recovered by the Executive
previously, the Executive shall repay such amounts to the Company. If the
Executive initiated such proceeding and is successful on the merits of at least
one material issue in dispute in such proceeding, but is not successful on the
merits of all material issues set forth in the Executive’s demand for
arbitration in such proceeding, the Executive shall be entitled to a pro rata
portion of such attorneys’ fees, costs and

20



--------------------------------------------------------------------------------



 



expenses based upon the ratio of the amount in controversy with respect to which
the Executive was successful in such proceeding to the total amount in
controversy pursuant to the Executive’s demand for arbitration in such
proceeding, unless the arbitrators in such proceeding shall determine that under
the circumstances that recovery by the Executive of such lesser amount of the
Executive’s fees, costs and expenses would be unjust or inappropriate.
     26. Payment of Reimbursable Expenses. Any reimbursement (including any
reimbursement under paragraph 11 or advancement under paragraph 17) payable to
the Executive pursuant to this Agreement shall be conditioned on the submission
by the Executive of all expense reports (or invoices with respect to any
advancement under paragraph 17) reasonably required by the Company under any
applicable expense reimbursement policy, and shall be paid to the Executive
within 30 days following receipt of such expense reports (or invoices redacted
for privilege as may be appropriate), but in no event later than the last day of
the calendar year following the calendar year in which the Executive incurred
the reimbursable expense. Any amount of expenses eligible for reimbursement
during a calendar year shall not affect the expenses eligibility for
reimbursement during any other calendar year. The right to reimbursement
pursuant to this Agreement shall not be subject to liquidation or exchange for
any other benefit.
     27. Survival of Agreement. Except as otherwise expressly provided in this
Agreement, the rights and obligations of the parties to this Agreement,
including, without limitation, the rights and obligations pursuant to
subparagraph 3(f) and paragraph 5 hereof, shall survive the termination of the
Executive’s employment with the Company. Notwithstanding any other provision of
this Agreement, unless otherwise expressly agreed to in writing by the Company,
the respective obligations of the parties contained in paragraphs 5, 7, 8, 9,
10, 11, 12, 16, 17, 25, 26, 30, this paragraph 27, and clauses 3(d)(ii) and
3(d)(iii), as well as all earned and vested amounts and benefits hereunder,
shall survive the termination of the Executive’s employment with the Company,
the end of the Agreement Term and any termination of this Agreement.
     28. Entire Agreement. Except as otherwise noted herein or in any separation
agreement subsequently entered into by the Executive and the Company, this
Agreement, including any Exhibit(s) attached hereto, constitutes the entire
agreement between the parties concerning the subject matter hereof and
supersedes all prior and contemporaneous agreements between the parties relating
to the subject matter hereof, including, without limitation, the Executive
Protection Agreement, dated as of March 15, 2005, the Confidentiality and
Noncompetition Agreement, dated as of September 8, 1997, the Indemnification
Agreement dated September 2, 1996, the Amended and Restated Employment Agreement
dated February 6, 2008, and the Prior Employment Agreement in each case between
the Company and the Executive (collectively the “Prior Agreements”), and the
Prior Agreements are hereby terminated and shall be of no further force or
effect. Notwithstanding the foregoing, in no event shall this Agreement have the
effect of accelerating into 2008 any payment or benefit which would have
otherwise been provided under the Prior Agreements in a later year or deferring
to a year after 2008 any payment or benefit which would otherwise have been
provided under the Prior Agreements in 2008, in any case, to the extent that
such payment or benefit is subject to section 409A of the Code.

21



--------------------------------------------------------------------------------



 



     29. Counterparts. This Agreement may be executed in two counterparts, each
of which shall be deemed to be an original but both of which together will
constitute one and the same instrument. One or more counterparts of this
Agreement may be delivered by facsimile, with the intention that delivery by
such means shall have the same effect as delivery of an original counterpart
thereof.
     30. Make-Whole Payments. The following shall apply with respect to amounts
payable to or on behalf of the Executive relating to any Change in Control that
occurs after the Effective Date:
          (a) Subject to the following provisions of this paragraph 30, if any
payment or benefit to which the Executive is entitled from the Company, any
affiliate, or trusts established by the Company or by any affiliate (a
“Payment”) is subject to any tax under section 4999 of the Code, or any similar
federal or state law (an “Excise Tax”), the Company shall pay to the Executive
an additional amount (the “Make-Whole Amount”) which is equal to (i) the amount
of the Excise Tax, plus (ii) the aggregate amount of any interest, penalties,
fines or additions to any tax which are imposed in connection with the
imposition of such Excise Tax, plus (iii) all income, excise and other
applicable taxes imposed on the Executive under the laws of any Federal, state
or local government or taxing authority by reason of the payments required under
clause (i) and clause (ii) and this clause (iii). Notwithstanding the foregoing
provisions of this subparagraph 30(a), if it shall be determined that the
Executive is entitled to a Make-Whole Amount, but that the Executive, after
taking into account the Payments and the Make-Whole Amount, would not receive a
net after-tax benefit (taking into account both income taxes and any Excise Tax)
which is at least ten percent (10%) greater than the net after-tax proceeds to
the Executive resulting from an elimination of the Make-Whole Amount and a
reduction of the Payments, in the aggregate, to an amount (the “Reduced Amount”)
that is one dollar less than the smallest amount that would give rise to any
Excise Tax, then no Make-Whole Amount shall be paid to the Executive and the
Payments, in the aggregate, shall be reduced to the Reduced Amount.
          (b) For purposes of determining the Make-Whole Amount, the Executive
shall be deemed to be taxed at the highest marginal rate under all applicable
local, state, federal and foreign income tax laws for the year in which the
Make-Whole Amount is paid. The Make-Whole Amount payable with respect to an
Excise Tax shall be paid by the Company within 60 days following the Payment
with respect to which such Excise Tax relates.
          (c) All calculations under this paragraph 30 shall be made initially
by the Company and the Company shall provide prompt written notice thereof to
the Executive to enable the Executive to timely file all applicable tax returns.
Upon request of the Executive, the Company shall provide the Executive with
sufficient tax and compensation data to enable the Executive or his tax advisor
to independently make the calculations described in paragraph 30(b) above and
the Company shall reimburse the Executive for reasonable fees and expenses
incurred for any such verification.
          (d) If the Executive gives written notice to the Company of any
objection to the results of the Company’s calculations within 60 days of the
Executive’s receipt of written notice thereof, the dispute shall be referred for
determination to tax counsel selected by the

22



--------------------------------------------------------------------------------



 



independent auditors of the Company (“Tax Counsel”). The Company shall pay all
fees and expenses of such Tax Counsel. Pending such determination by Tax
Counsel, the Company shall pay the Executive the Make-Whole Amount as determined
by it in good faith. The Company shall pay the Executive any additional amount
determined by Tax Counsel to be due under this paragraph 30 (together with
interest thereon at a rate equal to the short-term applicable federal rate
determined under section 1274(d) of the Code) promptly after such determination,
but in no event later than the end of the calendar year next following the
calendar year in which the applicable tax is remitted to the Tax Authority, as
defined in paragraph 30(e) hereof.
          (e) The determination by Tax Counsel shall be conclusive and binding
upon all parties unless the Internal Revenue Service, a court of competent
jurisdiction, or such other duly empowered governmental body or agency (a “Tax
Authority”) determines that the Executive owes a greater or lesser amount of
Excise Tax with respect to any Payment than the amount determined by Tax
Counsel.
          (f) If a Taxing Authority makes a claim against the Executive which,
if successful, would require the Company to make a payment under this paragraph
30, the Executive agrees to contest the claim on request of the Company subject
to the following conditions:
          (i) The Executive shall notify the Company of any such claim within
10 days of becoming aware thereof. In the event that the Company desires the
claim to be contested, it shall promptly (but in no event more than 30 days
after the notice from the Executive or such shorter time as the Taxing Authority
may specify for responding to such claim) request the Executive to contest the
claim. The Executive shall not make any payment of any tax which is the subject
of the claim before the Executive has given the notice or during the 30-day
period thereafter unless the Executive receives written instructions from the
Company to make such payment together with an advance of funds sufficient to
make the requested payment plus any amounts payable under this paragraph 30
determined as if such advance were an Excise Tax, in which case the Executive
will act promptly in accordance with such instructions.
          (ii) If the Company so requests, the Executive will contest the claim
by either paying the tax claimed and suing for a refund in the appropriate court
or contesting the claim in the United States Tax Court or other appropriate
court, as directed by the Company; provided, however, that any request by the
Company for the Executive to pay the tax shall be accompanied by an advance from
the Company to the Executive of funds sufficient to make the requested payment
plus any amounts payable under this paragraph 30 determined as if such advance
were an Excise Tax. If directed by the Company in writing the Executive will
take all action necessary to compromise or settle the claim, but in no event
will the Executive compromise or settle the claim or cease to contest the claim
without the written consent of the Company; provided, however, that the
Executive may take any such action if the Executive waives in writing his right
to a payment under this paragraph 30 for any amounts payable in connection with
such claim. The Executive agrees to cooperate in good faith with the Company in
contesting the claim and to comply with any reasonable request from the Company
concerning the contest of the claim, including the pursuit of administrative
remedies, the appropriate

23



--------------------------------------------------------------------------------



 



forum for any judicial proceedings, and the legal basis for contesting the
claim. Upon request of the Company, the Executive shall take appropriate appeals
of any judgment or decision that would require the Company to make a payment
under this paragraph 30. Provided that the Executive is in compliance with the
provisions of this clause 30(f)(ii), the Company shall be liable for and
indemnify the Executive against any loss in connection with, and all costs and
expenses, including attorney’s fees, which may be incurred as a result of,
contesting the claim, and shall provide to the Executive within 30 days after
each written request therefor by the Executive cash advances or reimbursement
for all such costs and expenses actually incurred or reasonably expected to be
incurred by the Executive as a result of contesting the claim.
          (iii) Should a Tax Authority finally determine that an additional
Excise Tax is owed, then the Company shall pay an additional Make-Up Amount to
the Executive in a manner consistent with this paragraph 30 with respect to any
additional Excise Tax and any assessed interest, fines, or penalties. If any
Excise Tax as calculated by the Company or Tax Counsel, as the case may be, is
finally determined by a Tax Authority to exceed the amount required to be paid
under applicable law, then the Executive shall repay such excess to the Company
within 30 days of such determination; provided that such repayment shall be
reduced by the amount of any taxes paid by the Executive on such excess which is
not offset by the tax benefit attributable to the repayment.
     IN WITNESS THEREOF, the Executive has hereunto set his hand, and the
Company has caused these presents to be executed in its name and on its behalf,
all as of the Effective Date.

            PROLOGIS
      By:   /s/ Stephen L. Feinberg       Name: Stephen L. Feinberg     
Chairman of the Board of Trustees              /s/ Walter C. Rakowich      
Walter C. Rakowich         

24



--------------------------------------------------------------------------------



 



         

EXHIBIT A
AGREEMENT AND GENERAL RELEASE
     THIS AGREEMENT AND GENERAL RELEASE (this “Agreement” or this “Release”) is
made and entered into as of this ___ day of ___, ___, by and between ProLogis
(“ProLogis”), and Walter C. Rakowich (the “Executive”).
     FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:
     1. Termination of Employment. ProLogis and the Executive agree that the
Executive’s employment with ProLogis will cease, effective on ___, which shall
be referred to herein as the “Termination Date.” The Executive’s participation
in all ProLogis benefit plans will cease on the Termination Date, except as
otherwise expressly provided in the Employment Agreement, dated March 14, 2008,
between ProLogis and the Executive (the “Employment Agreement”), or as otherwise
specifically provided under the applicable plan. In addition, the Executive’s
current ProLogis email and telephone accounts will remain active and useable by
the Executive until the Termination Date. The Executive further agrees that he
will not hereafter seek reinstatement, recall or reemployment with ProLogis.
     2. Severance Payments and Benefits. The Executive shall receive the
severance payments and benefits to which he is entitled pursuant to the
Employment Agreement in accordance with the terms and subject to the conditions
thereof, which are summarized on the Schedule attached hereto.
     3. General Release. In consideration of the payments to be made by ProLogis
to the Executive in Paragraph 2 above, the Executive, with full understanding of
the contents and legal effect of this Release and having the right and
opportunity to consult with his counsel, releases and discharges ProLogis, its
officers, directors, board members, supervisors, managers, employees, agents,
representatives, attorneys, divisions, subsidiaries and affiliates, and all
related entities of any kind or nature, and its and their predecessors,
successors, heirs, executors, administrators, and assigns (collectively, the
“ProLogis Released Parties”) from any and all claims, actions, causes of action,
grievances, suits, charges, or complaints of any kind or nature whatsoever, that
he ever had or now has, whether fixed or contingent, liquidated or unliquidated,
known or unknown, suspected or unsuspected, and whether arising in tort,
contract, statute, or equity, before any federal, state, local, or private
court, agency, arbitrator, mediator, or other entity, regardless of the relief
or remedy. Without limiting the generality of the foregoing, it being the
intention of the parties to make this Release as broad and as general as the law
permits, this Release specifically includes any and all subject matters and
claims arising from any alleged violation by the Released Parties under the Age
Discrimination in Employment Act of 1967, as amended; Title VII of the Civil
Rights Act of 1964, as amended; the Civil Rights Act of 1866, as amended by the
Civil Rights Act of 1991 (42 U.S.C. § 1981); the Rehabilitation Act of 1973, as
amended; the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”); the Colorado Anti-Discrimination Act, and other similar state or
local laws; the Americans with Disabilities Act; the Worker Adjustment and
Retraining Notification Act; the Equal Pay Act;

C-1



--------------------------------------------------------------------------------



 



Executive Order 11246; Executive Order 11141; and any other statutory claim,
employment or other contract or implied contract claim or common law claim for
wrongful discharge, breach of an implied covenant of good faith and fair
dealing, defamation, or invasion of privacy arising out of or involving his
employment with ProLogis, the termination of his employment with ProLogis, or
involving any continuing effects of his employment with ProLogis or termination
of employment with ProLogis. The Executive further acknowledges that he is aware
that statutes exist that render null and void releases and discharges of any
claims, rights, demands, liabilities, action and causes of action which are
unknown to the releasing or discharging part at the time of execution of the
release and discharge. The Executive hereby expressly waives, surrenders and
agrees to forego any protection to which he would otherwise be entitled by
virtue of the existence of any such statute in any jurisdiction including, but
not limited to, the State of Colorado. The foregoing release and discharge under
this Paragraph 3 to the contrary notwithstanding, the Executive does not release
or discharge any ProLogis Released Party respecting (i) the Executive’s rights
to indemnification and coverage under applicable directors and officers
liability insurance pursuant to paragraphs 17 and 16, respectively, of the
Employment Agreement, as well as any rights to reimbursement or recovery of
expenses pursuant to paragraphs 26, and 25, respectively, (ii) all accrued and
vested benefits under all employee pension and welfare benefit plans (within the
meaning of sections 3(1) and 3(2)(A) of ERISA) in which the Executive
participated immediately prior to the Termination Date, (iii) such rights and
benefits as may not be released pursuant to applicable law, or (iv) any rights
to continuing payments, vesting or other consideration under subparagraphs 3(c)
or 3(d) or paragraphs 5 or 10 of the Employment Agreement.
     4. Covenant Not to Sue. The Executive agrees not to bring, file, charge,
claim, sue or cause, assist, or permit to be brought, filed, charged or claimed
any action, cause of action, or proceeding regarding or in any way related to
any of the claims described in Paragraph 3 hereof, and further agrees that his
Release is, will constitute and may be pleaded as, a bar to any such claim,
action, cause of action or proceeding. If any government agency or court assumes
jurisdiction of any charge, complaint, or cause of action covered by this
Release, the Executive will not seek and will not accept any personal equitable
or monetary relief in connection with such investigation, civil action, suit or
legal proceeding.
     5. Severability. If any provision of this Release shall be found by a court
to be invalid or unenforceable, in whole or in part, then such provision shall
be construed and/or modified or restricted to the extent and in the manner
necessary to render the same valid and enforceable, or shall be deemed excised
from this Release, as the case may require, and this Release shall be construed
and enforced to the maximum extent permitted by law, as if such provision had
been originally incorporated herein as so modified or restricted, or as if such
provision had not been originally incorporated herein, as the case may be. The
parties further agree to seek a lawful substitute for any provision found to be
unlawful; provided, that, if the parties are unable to agree upon a lawful
substitute, the parties desire and request that a court or other authority
called upon to decide the enforceability of this Release modify the Release so
that, once modified, the Release will be enforceable to the maximum extent
permitted by the law in existence at the time of the requested enforcement.
     6. Waiver. A waiver by ProLogis of a breach of any provision of this
Release by the Executive shall not operate or be construed as a waiver or
estoppel of any subsequent breach by

C-2



--------------------------------------------------------------------------------



 



the Executive. No waiver shall be valid unless in writing and signed by an
authorized officer of ProLogis.
     7. Return of ProLogis Materials. The Executive represents that he has
returned all ProLogis property and all originals and all copies, including
electronic and hard copy, of all documents, within his possession at the time of
the execution of this Agreement, including but not limited to a laptop computer,
printer, cellular phone, keys and credit card. The Executive’s rolodex (or other
tangible or electronic address book) and his cellular telephone number are the
Executive’s personal property.
     8. Representation. The Executive hereby agrees that this Release is given
knowingly and voluntarily and acknowledges that:
          (a) this Agreement is written in a manner understood by the Executive;
          (b) this Release refers to and waives any and all rights or claims
that he may have arising under the Age Discrimination in Employment Act, as
amended;
          (c) the Executive has not waived any rights arising after the date of
this Agreement;
          (d) the Executive has received valuable consideration in exchange for
this Release in addition to amounts the Executive is already entitled to
receive; and
          (e) the Executive has been advised to consult with an attorney prior
to executing this Agreement.
     9. Consideration and Revocation. The Executive is receiving this Agreement
on ___, and Executive shall be given twenty one (21) days from receipt of this
Agreement to consider whether to sign the Agreement. The Executive agrees that
changes or modifications to this Agreement do not restart or otherwise extend
the above twenty-one (21) day period. Moreover, the Executive shall have seven
(7) days following execution to revoke this Agreement in writing to [insert
title of officer of the Company] and this Agreement shall not take effect until
those seven (7) days have ended.
     10. Amendment. This Release may not be altered, amended, or modified except
in writing signed by both the Executive and ProLogis.
     11. Joint Participation. The parties hereto participated jointly in the
negotiation and preparation of this Release, and each party has had the
opportunity to obtain the advice of legal counsel and to review and comment upon
this Release. Accordingly, it is agreed that no rule of construction shall apply
against any party or in favor of any party. This Release shall be construed as
if the parties jointly prepared this Release, and any uncertainty or ambiguity
shall not be interpreted against one party and in favor of the other.
     12. Binding Effect; Assignment. This Agreement and the various rights and
obligations arising hereunder shall inure to the benefit of and be binding upon
the parties and their respective successors, heirs, representatives and
permitted assigns. Neither party may

C-3



--------------------------------------------------------------------------------



 



assign its respective interests hereunder without the express written consent of
the other party, except that ProLogis will honor any written instructions about
the direction of severance payments included in the Executive’s will or other
estate planning documents.
     13. Applicable Law. This Release shall be governed by, and construed in
accordance with, the laws of the State of Colorado.
     14. Execution of Release. This Release may be executed in two counterparts,
each of which shall be considered an original, but which when taken together,
shall constitute one Release.
     PLEASE READ THIS AGREEMENT AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS
BEFORE SIGNING IT. THIS AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS, INCLUDING THOSE UNDER THE FEDERAL AGE DISCRIMINATION IN EMPLOYMENT ACT,
AND OTHER FEDERAL, STATE AND LOCAL LAWS PROHIBITING DISCRIMINATION IN
EMPLOYMENT.
     If the Executive signs this Agreement less than 21 days after he receives
it from ProLogis, he confirms that he does so voluntarily and without any
pressure or coercion from anyone at the ProLogis.
     IN WITNESS WHEREOF, the Executive and PROLOGIS have voluntarily signed this
Agreement and General Release on the date set forth above.

          ProLogis   Executive
 
       
By:
       
 
       
 
       
Its:
       
 
       
 
      Walter C. Rakowich
 
             
Date
      Date

C-4



--------------------------------------------------------------------------------



 



SCHEDULE

      Agreement Paragraph   Description, $ Amount, Benefit
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   

 